ROTHENBERG, J.
James S. Harris (“Harris”) appeals the trial court’s order denying his rule 1.540(b) motion to vacate the trial court’s earlier order rendered on August 29, 2012, dismissing his medical malpractice complaint with prejudice. Because it is clear that Harris’s motion was untimely filed, we affirm.
Harris contends that he did not initially receive the order of dismissal when it was rendered in August 2012. However, by his *801own admission, he was aware of the order and had a copy of the order in his possession as of February 23, 2014. Thus, because his rule 1.540(b) motion to vacate was filed more than one year after receiving a copy of the trial court’s order of dismissal, the motion was untimely filed. See Owen v. State, 483 So.2d 453, 454-55 (Fla. 1st DCA 1986). Accordingly, we affirm the trial court’s denial of Harris’s motion to vacate.
Affirmed.